DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17/245608 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions teach a method, whereby hydrogen is fed at a nominal pressure to the inlet of a fuel cell, wherein at a predetermined periodicity the following steps are repeated: instruction is given to open the hydrogen purge valve arranged on the outlet of the anode circuit; the pressure of hydrogen is measure at the inlet to the anode circuit of the cell, and the measured value is compared with a predetermined threshold pressure value; and the purge valve is closed when the measured pressure is equal to or lower than the predetermined threshold pressure value.  Both inventions also teach a device comprising a purge valve, a pressure sensor, and a control unit of a fuel cell, wherein the control unit is configured for implementing the method described above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims have several antecedent basis issues.  Claim 1 recites, “the hydrogen feed anode circuit” in line 1, “the inlet” in line 2, “the hydrogen purge valve” and “the outlet” in lines 4-5, “the inlet…” in line 6, “the measured value” in line 7, and “the purge valve” and “the measured pressure” in line 9.  The use of “the purge valve” throughout the claims should be “the hydrogen purge valve” to match the first instance in claim 1.
Additionally, in claim 1, “wherein in that at” in line 2 is confusing and should be “wherein at a”.
Regarding claim 2, “the opening time” and “the measured time” are antecedent basis issues.  Also, “said periodicity” should be “said predetermined periodicity” to match the language from claim 1.
As to claim 4, “the opening time” is an antecedent basis issue.
Regarding claim 5, “the predetermined threshold pressure values” is plural, which is different from claim 1, which is singular.
As to claim 6, “the nominal pressure values” is antecedent basis issue since claim 1 only says “a nominal pressure”.  Additionally, claim 6 is in plural form, while claim 1 is singular.
Regarding claim 7, “said periodicity” should be “said predetermined periodicity” to match the language from claim 1.
As to claims 8 and 9, “the predetermined threshold value” should be “the predetermined threshold pressure value”.
Regarding claim 10, “the electronic control unit” is an antecedent basis issue.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasegawa (JP Publication 2018-205180).
Regarding claims 1 and 10, Hasegawa discloses a fuel cell system comprising a plurality of fuel cells that receive hydrogen at an inlet to the anode of the fuel cell, and a hydrogen discharge pipe at the outlet of the anode of the fuel cell (Paragraphs 0020, 0026-0028).  Hasegawa also discloses a discharge valve that is used to open and close an external discharge pipe for discharging water and also purging the system of hydrogen (Paragraphs 0032-0035).  Hasegawa teaches a method performed by a control device periodically comprising: opening the discharge valve, detecting a pressure of the hydrogen at the inlet to the fuel cell, determining if the pressure is equal to or lower than a predetermined reference pressure, and closing the discharge valve if the pressure is equal to or lower than the predetermined reference pressure (Paragraphs 0101-0105). 
As to claim 2, Hasegawa teaches that a predetermined time for keeping the discharge valve open to remove the water can be calculated.  If the predetermined time has elapsed, then the valve is closed (Paragraphs 0109-0112).
Regarding claim 3, Hasegawa states that the hydrogen is fed from a tank by means of a solenoid valve driven by a pressure regulating device connected to a pressure sensor (Paragraphs 0026-0027 and 0048).
Hasegawa teaches every limitation of claims 1-3 and 10 of the present invention and thus anticipates the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (JP Publication 2018-205180).
The teachings of Hasegawa have been discussed in paragraph 7 above.
Hasegawa fails to specifically teach that the pressure regulator is deactivated during the opening time of the purge valve, and that the predetermined threshold pressure value is between 70 and 95% of the nominal pressure.
It would have been obvious to one of ordinary skill in the art to have deactivated the pressure regulator during opening time of the purge valve because any adjustment of the pressure at the inlet of the fuel cell will cause the purge valve to be closed at an inaccurate time.  It also would have been obvious to one of ordinary skill in the art that the predetermined threshold pressure value could be between 70 and 95% of the nominal pressure because this would prevent the system from reaching a pressure that is too far above nominal pressure that would negatively affect the system.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (JP Publication 2018-205180) in view of Cho (KR Publication 2015-0077926).
The teachings of Hasegawa have been discussed in paragraph 7 above.
Hasegawa fails to disclose that the nominal pressure value is between 1.5 and 2 bars.
Cho discloses a start-up process of a fuel cell vehicle, wherein a suitable internal hydrogen pressure is about 1.5 bar (Paragraph 0043), as recited in claim 6 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention to have made the nominal pressure of the fuel cell of Hasegawa about 1.5 bar because Cho teaches that this is an ideal pressure for the internal environment of a fuel cell.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (JP Publication 2018-205180) in view of Fabian (U.S. Patent Publication 2013/0149620) and Paganelli (U.S. Patent 11177488).
The teachings of Hasegawa have been discussed in paragraph 7 above.
Hasegawa fails to disclose that the periodicity is between 2 s and 20 s for an opening time of the purge valve of between 500 ms and 100 ms.
Fabian discloses a method for purging a fuel cell of hydrogen, wherein a predetermined purge time can be several hundred milliseconds (Paragraph 0040), as recited in claim 7 of the present invention.
Paganelli discloses a method of purging a fuel cell of hydrogen, wherein the fuel cell is purged for 0.5 to 10 second with a periodicity of 2-10 times per minute (Col. 4, Lines 28-39), as recited in claim 7 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention to have performed the hydrogen purge of Hasegawa for 100-500 ms at a periodicity of a few times a minute because Paganelli teaches that this is enough to fully remove the hydrogen from the fuel cell without negatively affecting the fuel cell running process.
Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (JP Publication 2018-205180) in view of Ok (U.S. Patent Publication 2017/0294665).
The teachings of Hasegawa have been discussed in paragraph 7 above.
Hasegawa fails to disclose that a purge valve is determined to be jammed in a closed position when the time is measured after which the predetermined threshold pressure value of the pressure is reached starting from nominal pressure and exceeds a maximum value, and that a purge valve is determined to be jammed in an open position when the time is measured after which the nominal pressure is reached starting from the predetermined threshold pressure value and it exceeds a time interval.
Ok discloses that a failure of a purge valve to be opened or closed can be determined by comparing either pressure increase time taken for a value of the pressure sensor to decrease down to a reference value with the reference range of time delay, or when the pressure falling time is beyond the reference range of time delay (Paragraph 0009), as recited in claims 8 and 9 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that the system of Hasegawa could be used to determine if the discharge valve is stuck in an open or closed position by comparing a change in pressure with a predetermined value because Hasegawa teaches that this can be determined based on a change in a liquid level and Ok teaches that it can also efficiently be determined based on a hydrogen pressure, which Hasegawa already measures.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/           Primary Examiner, Art Unit 1722